—Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the New York State Department of Motor Vehicles, dated August 17, 1998, confirming a determination of an Administrative Law Judge of the Department of Motor Vehicles, dated January 6, 1998, which, after a hearing, found that the petitioner had violated Vehicle and Traffic Law § 1180 (d), and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination that he was guilty of speeding in violation of Vehicle and Traffic Law § 1180 (d) is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181; Matter of Hirsch v New York State Dept. of Motor Vehicles, 182 AD2d 761). In this regard, we note that in finding clear and convincing evidence that a traffic infraction *240had been committed, the Administrative Law Judge properly relied upon the results of radar testing and upon the arresting officer’s visual estimate of the speed of the petitioner’s vehicle (see, Vehicle and Traffic Law § 227; Matter of Howe v Adduci, 226 AD2d 377; Matter of Winer v Adduci, 141 AD2d 827; Henig v State of N. Y. Dept. of Motor Vehicles, 122 AD2d 250; Matter of Graf v Foschio, 102 AD2d 891). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.